DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Claim 15 is drawn to functional descriptive material Not claimed as residing on a non-transitory computer-readable medium.  Claim 15, while defining a computer readable recording medium, does not define a “non-transitory computer-readable recording medium” and is thus non-statutory for that reason.  The examiner suggests amending the claim to embody the program on a “non-transitory computer-readable recording medium” in order to make the claim statutory.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 6-10, and 15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mars et al. (US 2019/0130244).
Regarding Claim 2, Mars et al. discloses a natural language generating method of an electronic device comprises: obtaining input data with information on a plurality of slots included for generating a response (the system 100 functions to ingest user input in the form of text or speech into a user interface 160) (page 2, paragraph [0018]); obtaining a natural language corresponding to the input data by inputting the information on the plurality of slots to one of artificial intelligence models trained for obtaining a natural language generation template and a natural language (At natural language processing components of the system 100 that may include, at least, the competency classification engine 120 the slot identification engine 130, and a slot value extractor 135, the system 100 functions to identify a competency classification label for the user input data and parse the user input data into comprehensible slots or segments that may, in turn, be converted into program-comprehensible and/or useable features) (page 2, paragraph [0018]) and (The response generator 150 functions to use the competency classification label of the user input data to identify or select one predetermined response template or one of a plurality of predetermined response templates) (page 4, paragraph [0033]); and outputting the obtained natural language (The system 100 functions to implement the artificial intelligence virtual assistant platform 110 to enable intelligent and conversational responses by an artificially intelligent virtual assistant to a user query and/or user command input into the system 100) page 4, paragraph [0018].
Regarding Claim 2, Mars et al. discloses the natural language generating method, wherein the obtaining comprises: identifying whether a natural language generation template corresponding to the input data is present based on information on the plurality of slots (Additionally, or alternatively, the response template may be selected based on both the competency classification label and one or more generated slot values. In such instance, the one or more slot values may function to narrow the pool of response template selectable by the response generator to a subset of a larger pool of response templates to take into account the variations in a query or user command identified in the slot values) (page 4, paragraph [0033]_; and based on a natural language generation template corresponding to the input data being present, using the natural language generation template to obtain a natural language for the input data (The response templates may generally a combination of predetermined output language or text and one or more input slots for interleaving the handler outputs determined by the observables extractor 140) (page 4, paragraph [0033]).
Regarding Claim 6, Mars et al. discloses the natural language generating method, wherein the artificial intelligence model is trained by using learning data including a number of slots greater than an n-number of slots included in the natural language generation template to obtain a natural language on learning data including a number of slots greater than the n- number of slots (As mentioned above, the slot classification machine learning model may be trained to identify any type and an unlimited number of slot classification labels or values for identified slots. Because the typical constraints of a rules-based approach do not apply to the slot classification machine learning model, the slot classification model may be extended to include predetermined and emerging labels) (page 7, paragraph [0058]).
Regarding Claim 7, Mars et al. discloses the natural language generating method, wherein the artificial intelligence model is trained by using learning data including a number of slots greater than an n-number of slots included in the natural language generation template to obtain a natural language on learning data including a number of slots greater than the n- number of slots (Using the slot classification machine learning model, S230 may function to prescribe a slot classification label to each of the slots or segments identified by the data elements that are positioned between brackets. Example slot classification labels for each of these segments may include, [How much]: Amount; [earn]: Income; [checking account]: Account; and [last month]: Date Range. A system implementing the method 200 may additionally enumerate (e.g., slot 1, slot 2 . . . slot N) each identified slot in the order that the slots appear in a user data input string) (page 7, paragraph [0057]).
Regarding Claim 8, Mars et al. discloses an electronic device, comprising: a memory comprising at least one instruction (The computer-readable medium can be stored on any suitable computer-readable media such as RAMs, ROMs, flash memory, EEPROMs, optical devices (CD or DVD), hard drives, floppy drives, or any suitable device) (page 11, paragraph [0087]); and a processor configured to control the electronic device coupled to the memory (The computer-executable component is preferably a general or application specific processor) (page 11, paragraph [0087]), wherein the processor is configured to: based on executing at least one instruction, obtain input data included with information on a plurality of slots for generating a response (the system 100 functions to ingest user input in the form of text or speech into a user interface 160) (page 2, paragraph [0018]), obtain a natural language corresponding to the input data by inputting the information on the plurality of slots to one of artificial intelligence models trained for obtaining a natural language generation template and a natural language stored in the memory (At natural language processing components of the system 100 that may include, at least, the competency classification engine 120 the slot identification engine 130, and a slot value extractor 135, the system 100 functions to identify a competency classification label for the user input data and parse the user input data into comprehensible slots or segments that may, in turn, be converted into program-comprehensible and/or useable features) (page 2, paragraph [0018]) and (The response generator 150 functions to use the competency classification label of the user input data to identify or select one predetermined response template or one of a plurality of predetermined response templates) (page 4, paragraph [0033]), and output the obtained natural language (The system 100 functions to implement the artificial intelligence virtual assistant platform 110 to enable intelligent and conversational responses by an artificially intelligent virtual assistant to a user query and/or user command input into the system 100) page 4, paragraph [0018].
Claims 9 is rejected for the same reason as claim 2.
Claims 13 is rejected for the same reason as claim 6.
Claims 14 is rejected for the same reason as claim 7.
Claims 15 is rejected for the same reason as claim 1.
Allowable Subject Matter
Claims 3-5 and 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Specifically, the prior art fails to disclose “wherein the obtaining comprises: based on a natural language generation template corresponding to the input data not being present, obtaining a natural language for the input data by inputting information on the plurality of slots to an artificial intelligence model” as recited in claims 3 and 10.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/30/2020 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner.
Cited Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hill et al. (US 2020/0193265) discloses intelligently configuring and deploying a control structure of a machine learning-based dialogue system.
Mars et al. (US 2021/0256345) discloses implementing an artificially intelligent virtual assistant using machine learning.
Mars et al. (US 10,740,371) discloses intelligently configuring and deploying a machine learning-based dialogue system.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATWANT K SINGH whose telephone number is (571)272-7468. The examiner can normally be reached Monday thru Friday 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad H. Ghayour can be reached on (571)272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SATWANT K SINGH/Primary Examiner, Art Unit 2672